DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 05 November 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 05 February 2021 has been entered.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 22 December 2020.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. § 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

Claims 1, 2, 4, 5, 7 to 12, 19, 20, and 22 to 26 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely “element”.  Therefore these claims are presumed to invoke 35 U.S.C. § 112(f).
The claim limitation “sealing element” invoke(s) 35 U.S.C. § 112(f).  However, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or act(s) to the function(s).  Therefore, the claim is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), 
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10 to 12, and 19, 20, and 22 to 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Ambartsoumian (U.S. Pat. Appl. Pub. No. 2005/0247782), previously cited.
Regarding claim 1, Ambartsoumian teaches a radio-frequency identification (RFID) system for an ultra-low temperature/cryogenic storage device or container that comprises:  (1) an integrated circuit (RFID tag) that can store information and generate a radio-frequency signal of prima facie obvious to one of ordinary skill in the art to combine the various embodiments of Ambartsoumian because it would provide a new and useful application of RFID technology in ultra-low temperature/cryogenic settings.  Ambartsoumian at paragraph [0070].
Regarding claim 2, the location and positioning of the antenna with respect to the cryogenic straw are merely design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the device and radio-frequency transmissibility requirements.
Regarding claim 4, Ambartsoumian teach that RFID signals can be generated at a wide variety of frequencies including between 300 MHz and 1 GHz.  Ambartsoumian at paragraph [0078].
Regarding claims 5 and 22 to 26, the thickness or diameter of the conductive thread is merely a design choice that would have been prima facie
Regarding claims 7, 8, and 10, Ambartsoumian teaches two integrated circuits, one of which operates at cryogenic temperatures and the other at room temperature 20°C, with the two temperature ranges overlapping.  Ambartsoumian at paragraphs [0125] to [0127].
Regarding claim 11, a “straw” is known to be tubular in shape and the location and positioning of the antenna with respect to the cryogenic straw are merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the device and radio-frequency transmissibility requirements.
Regarding claim 12, Ambartsoumian teaches that the antenna can be supported by a rigid structure.  Ambartsoumian at paragraph [0107].
Regarding claim 19, Ambartsoumian teaches that the cryogenic fluid is liquid nitrogen.  Ambartsoumian at paragraph [0025].
Regarding claim 20, Ambartsoumian teaches that the antenna can be molded into a sidewall.  Ambartsoumian at paragraphs [0021], [0068], [0091], and [0107].
Claims 5 and 22 to 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Ambartsoumian (U.S. Pat. Appl. Pub. No. 2005/0247782), as applied to claims 1, 2, 4, 5, 7, 8, 10 to 12, and 19, 20, and 22 to 26 supra, in view of Patel et al. (U.S. Pat. Appl. Pub. No. 2011/0003279), both references previously cited.  This is an alternative rejection.
Regarding claims 5 and 22 to 26, assuming, arguendo, that the thickness of the conductive thread is not merely a design choice, Patel et al. teach that typically aluminum and copper in high purity are used to make RFID antennas and other electronic circuits for environmental stability.  Certain thickness is required (e.g., 5 to 15 µm) for RFID antennas.  Patel et al. at paragraph [0282].  It would have been prima facie obvious for one of ordinary skill in the art to modify the antenna in the ultra-low/cryogenic RFID system of Ambartsoumian with et al.’s teachings of antenna thicknesses because Ambartsoumian teach that the antenna can be of any configuration and Patel et al. teach well-known RFID antenna configurations where a variety of thicknesses are required.  Ambartsoumian at paragraph [0109] and Patel et al. at paragraph [0282].
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ambartsoumian (U.S. Pat. Appl. Pub. No. 2005/0247782), as applied to claims 1, 2, 4, 5, 7, 8, 10 to 12, and 19, 20, and 22 to 26 supra, in view of Zimmerman et al. (U.S. Pat. No. 8,993,308), both references previously cited.
Regarding claim 9, Ambartsoumian does not teach a temperature sensor and a switch.  However, Zimmermann et al. teach details of the board circuits comprise a board memory chip (24), a switching circuit (25), a power control (26), and temperature sensors (27), which reads on the instantly claimed temperature sensor.  Zimmermann et al. at Figure 4.  The temperature sensors (27) are adapted for sensing the temperature at different positions of the matrix board (21), which reads on the claimed temperature sensor for measuring a temperature surrounding the system.  Zimmerman et al. at column 8, lines 34 to 35.  Zimmermann et al. also teach the operation of the data management processor is controlled via the data interface.  In particular, the data management processor (i.e., integrated circuit) can be powered (switched on/switched off) by a control signal received by the storage device via the data interface.  Zimmerman et al. at column 3, lines 33 to 40.  Furthermore, the power signal includes the address of the particular device so that only the data management processor thereof is switched on while the other processors are kept in the non-activated condition (i.e.
Zimmermann et al. also teach the module control device is a circuit with a plurality of circuit components controlling the access (reading/writing data) to all accessible sample memories accommodated by the multi sample module.  The essential circuit component of the module control device is the data management processor, which fulfils the access control function in dependence on signals received via the data interface.  Zimmerman et al. at column 3, lines 4 to 10.  The power signal includes the address of the particular device, so that only the data management processor is switched on while the other processors are kept in the non-activated condition, the switch enabling one processor while keeping the other processor in a non-activated state reads on the claimed limitation of a switch configured to enable one of the integrated circuits.  Zimmerman et al. at column 9, lines 23 to 26.
It would have been prima facie obvious for one of ordinary skill in the art to modify the ultra-low/cryogenic RFID system of Ambartsoumian to include a temperature sensor as taught by Zimmermann et al. in order to regulate the temperature of a sample(s) and because Zimmermann et al. specifically teach a storage device for the cryopreservation of biological samples with temperature sensors that determine certain temperatures to then subsequently power (switch on/switch off) a processor as stated supra.  Additionally, it would have been prima facie obvious for one of ordinary skill in the art to modify the ultra-low/cryogenic RFID system of Ambartsoumian to include a switch as taught by Zimmermann et al. because Zimmerman et al. teach that a processor and its use in cryopreservation conditions is advantageous because power consumption and corresponding heat generation inside a cryo-tank can be reduced by switching the processor of a particular storage device for certain operation requests only (i.e., only a single processor of a particular storage device can be powered, while et al. at column 3, lines 52 to 61.
Response to Arguments
Applicant’s arguments filed on 05 February 2021 have been fully considered but are not persuasive.
In response to Applicant’s argument that Ambartsoumian does not teach that the integrated circuit can be disposed within a sealing element of the cryogenic straw, Reply Pursuant to 37 CFR § 1.114 filed on 05 February 2021 at page 6, as explained supra, Ambartsoumian does indeed teach that the integrated circuit (RFID tag) can be embedded in a sealing element.  Ambartsoumian at paragraph [0111].
Applicant’s argument that Ambartsoumian does not teach communication between the antenna of the integrated circuit (RFID tag) and the RFID tag itself, Reply Pursuant to 37 CFR § 1.114 filed on 05 February 2021 at page 7, is incorrect.  As an initial matter, it is important to note that what Applicant is claiming is merely an antenna that is configured to communicate wirelessly with an integrated circuit (RFID tag).  Applicant admits on the record that Ambartsoumian teaches this feature.  Id.  Whether that antenna belongs to the reader, as Applicant contends, or the RFID tag (integrated circuit) is irrelevant because Ambartsoumian teaches an antenna that is configured to communicate wirelessly with an integrated circuit (RFID tag), thus meeting the claimed limitation.  Assuming, arguendo, that Applicant’s device is interpreted as specifically claiming the antenna of the RFID tag, Ambartsoumian teaches that his antennae use radio signals, i.e., communicate wirelessly.  Ambartsoumian at paragraph [0074].  In other words, one of ordinary skill in the art would not read Ambartsoumian as limiting See, e.g., Ambartsoumian at paragraphs [0051], [0091], and [0108].
Furthermore, assuming arguendo, that one of ordinary skill of art would read Ambartsoumian as teaching that the RFID tag is connected to its antenna solely by a wire, the simple substitution of one known form of communication (wireless) for another (wired) to obtain predictable results (data transfer) would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.  Additionally, the use of the known technique of wireless communication to improve communication to an RFID tag as well as applying the known technique of wireless communication to the known device of an RFID tag ready for improvement to yield predictable results would also have been prima facie obvious to one of ordinary skill in the art.  Id.
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 
/Gautam Prakash/
Primary Examiner, Art Unit 1799